DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman W. Paris on 7/28/2021.

The application has been amended as follows: 
In claim 9, line 2, the recitation “the secondary battery” is changed to “a secondary battery”.
In claim 10, line 2, the recitation “the secondary battery” is changed to “a secondary battery”.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a secondary battery protection circuit as described in the office action with mail date 4/9/2021 but fails to disclose “wherein the 
Regarding claims 2, 3, and 9, these claims are dependent from claim 1 and are therefore allowable for the same reasons as independent claim 1. 
Regarding claim 4
Regarding claims 5, 6, and 10, these claims are dependent from claim 4 and are therefore allowable for the same reasons as independent claim 4.
Regarding claim 7, the prior art teaches a secondary battery protection integrated circuit as described in the office action with mail date 4/9/2021 but fails to disclose “wherein the balance control unit is further configured to switch between a saturation-region operation and a non-saturation region operation in response to whether the first charging current and the second charging current are balanced, such that both a first charging control element in the first charging path and a second charging control element in the second charging path operate in a non-saturation region in response to occurrence of a state in which the first charging current and the second charging current are balanced, and operate in a saturation region in response to occurrence of a state in which the first charging current and the second charging current are not balanced” as recited and in combination with the other claim recitations. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 8, the prior art teaches a secondary battery protection integrated circuit as described in the office action with mail date 4/9/2021 but fails to disclose “wherein the balance control unit is further configured to switch between a saturation-region operation and a non-saturation region operation in response to whether the first discharging current and the second discharging current are balanced, such that both a first discharging control element and a second discharging control element operate in a non-saturation region in response to occurrence of a state in which the first discharging current and the second discharging current are balanced, and operate in a saturation region in response to occurrence of a state in which the first discharging current and the 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 8, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 8, 2021